Case 1:20-cr-00061-JMS Document 47 Filed 11/05/20 Page 1 of 4         PageID #: 86

     fl R!GI ~L~ L
                                                                       FILED IN THE
                                                              UNITED STATES DISTRICT COURT
KENn M. PRICE #10523                                               DISTRICT OF HAWAII (ea)
                                                                Nov 05, 2020, 12:07 pm
United States Attorney                                         Michelle Rynne, Cler k of Court
District of Hawaii

MOHM1l\1AD KHATIB
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Emails:     Mohammad.K.hatib@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )     CR. NO. 20-00061-JMS
                                   )
                     Plaintiff,    )     SUPERSEDING INDICTMENT
                                   )
      vs.                          )     (21 U.S.C. §§ 846, 841(aXI)"and
                                   )     841(b)(l)(B); 18 U.S.C. § 2]
SHAWN.MARTINEZ,                    )
                                   )
                     Defendant.    )
~~~~~~~~~~~~)

                     SUPERSEDING INDICTMENT

The Grand Jury charges:
Case 1:20-cr-00061-JMS Document 47 Filed 11/05/20 Page 2 of 4               PageID #: 87




                                     Count 1
 Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine
                                (21 u.s.c. § 846)

      From a precise date unlmown, but by at least June 23, 2020, within the District

of Hawaii and elsewhere, SHAWN MARTINEZ, the defendant, and others known

and unknown, did knowingly and intentionally conspire to distribute and to possess

with intent to distribute 5 grams or more of methamphetamine, its salts, isomers, and

salts ofits isomers, a schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(B).

      All in violation of Title 21, United States Code, Section 846.


                                      Count 2
                               Aiding and Abetting
              Possession with Intent to Distribute Methamphetamine
             (21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B); 18 U.S.C. § 2)

      On or about June 23, 2020, within the District of Hawaii, SHAWN

MARTINEZ, the defendant, did knowingly and intentionally aid and abet the

possession with intent to distribute 5 grams or more of methamphetamine, its salts,

isomers, and salts of its isomers, a schedule II controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a){l) and

841(b)(l)(B) and Title 18 United States Code, Section 2.

                                           2
Case 1:20-cr-00061-JMS Document 47 Filed 11/05/20 Page 3 of 4                PageID #: 88




                                    Forfeiture Notice

       1.      The allegations set forth in all paragraphs of Counts 1 and 2 of this

Superseding Indictment are hereby re-alleged and incorporated by reference as

though set forth in full herein for the purpose of noticing forfeiture pursuant to 21

u.s.c. § 853.
      2.       The United States hereby gives notice that, pursuant to 21 U.S.C. § 853,

upon conviction of an offense in violation of 21 U.S.C. § 841(a)(l) or 21 U.S.C. §

846, SHAWN MARTINEZ, the defendant, shall forfeit to the United States of

America any and all property constituting, or derived from, any proceeds obtained,

directly or indirectly, as the result of such offenses and any and all property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission

of, the offense.

      3.       If any of the property described in paragraph 2 above, as a result of any

act or omission of the defendants:

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with, a third party;

            c. has been placed beyond the jurisdiction of the court;

            d. has been substantially diminished in value; or

                                            3
Case 1:20-cr-00061-JMS Document 47 Filed 11/05/20 Page 4 of 4           PageID #: 89




         e. has been commingled with other property which cannot be divided

            without difficulty;

the United States of America shall be entitled to forfeiture of substitute property,

pursuant to Title 21 United States Code, Section 853(p).

      DATED:       November 5, 2020, in Honolulu, Hawaii.

                                             A TRUE BILL

                                             Isl Foreperson
                                             FOREPERSON




KENJI M. PRICE
United States Attorney
District of



Assistant United States Attorney




United States v. Shawn Martinez
Superseding Indictment
Cr. No. 20-00061-JMS
                                         4
